
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 392
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Ruppersberger
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating and commending Free Comic
		  Book Day as an enjoyable and creative approach to promoting literacy and
		  celebrating a unique American art form.
	
	
		Whereas Free Comic Book Day promotes literacy by
			 distributing free reading material on the first Saturday of May;
		Whereas Free Comic Book Day is dedicated to increasing
			 awareness of and an interest in comics through an innovative marketing
			 campaign;
		Whereas comics have proven to be a wonderful educational
			 tool to help reluctant readers to take an interest in, and develop a life-long
			 love of, reading;
		Whereas comic books are a fun and exciting way to
			 introduce kids to reading and help children comprehend storylines;
		Whereas a growing number of schools are using comics to
			 teach kids narration, dialogue, and visual design;
		Whereas the fastest growing section of public libraries is
			 the comic book graphic novel section; and
		Whereas comics and graphic novels are increasingly being
			 recognized as serious literature: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates and commends Free Comic Book Day as an enjoyable and creative
			 approach to promoting literacy and celebrating a unique American art form.
		
